IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LAWRENCIA PATTERSON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-0880

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed September 1, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Lawrencia Patterson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

RAY, BILBREY, and WINSOR, JJ., CONCUR.